DETAILED ACTION
Response to Amendment
1.	This Action is in response to the Examiner’s Amendment attached hereto.  Claims 36-55 are still pending in the present application. 

EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given during a telephone conversation with Ronald Gordon, Attorney of Record, on 3/26/2021.

3.	The application has been amended as follows:
IN THE CLAIMS
36. (Currently Amended) A method, comprising:
obtaining, by a terminal device, at least one handover trigger related signaling configuration for the terminal device to trigger at least one uplink broadcast transmission when the terminal device is in a coverage area of a local area access node operating on an edge of a coverage area of a macro cell network node; and
causing an uplink broadcast transmission from the terminal device to the local area access node, the local area access node included in a plurality of local area access nodes that receive the uplink broadcast transmission, according to the handover 

43.    (Currently Amended) An apparatus, comprising:
at least one processor and at least one memory including a computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause a network node controlling a macro cell of a cellular communication system to:
configure at least one handover trigger related signaling configuration for at least one terminal device of the cellular communication system;
receive as a result of said signaling configuration, an uplink message forwarded by a local area access node, the local area access node included in a plurality of local area access nodes that receive the uplink broadcast transmission and receiving the uplink message broadcasted from the at least one terminal device;
recognize the local area access node as an edge node located on an edge of a coverage area of the macro cell; and
initiate a handover of the terminal device between the macro cell and a neighboring macro cell.

48.    (Currently Amended) An apparatus, comprising:

obtain at least one handover trigger related signaling configuration for the terminal device to trigger at least one uplink broadcast transmission when the terminal device is in a coverage area of a local area access node operating on an edge of a coverage area of a macro cell network node; and
cause an uplink broadcast transmission from the terminal device to the local area access node, the local area access node included in a plurality of local area access nodes that receive the uplink broadcast transmission, according to the handover trigger related signaling configuration for forwarding at least part of uplink data to the macro cell network node.

Allowable Subject Matter
4.	Claims 36-55 are allowed.

Statement of Reasons for Allowance
5.	The following is an Examiner’s statement of reasons for allowance:

Claims 36-55 are allowed in view of the Examiner’s amendment made above. 
 	
With respect to the allowed independent claims 36, 43 and 48:

Fu, et al (US PG Publication 2015/0358865), hereafter Fu, teaches a method, device and system for switching under bearer separation scenario.
However, Gao and Fu, whether taken alone or combination, do not teach or suggest the following novel features:
A method as claimed in claim 36, comprising:
causing an uplink broadcast transmission from the terminal device to the macro cell network node via the local area access node, the local area access node included in a plurality of local area access nodes that receive the uplink broadcast transmission, according to the handover trigger related signaling configuration for forwarding at least part of uplink data to the macro cell network node, in combination with the other recited limitations of the claim

An apparatus as claimed in claim 43, configured to cause a network node controlling a macro cell of a cellular communication system to:
receive as a result of said signaling configuration, an uplink message forwarded by a local area access node, the local area access node included in a plurality of local area access nodes that receive the uplink broadcast transmission and receiving the uplink message broadcasted from the at least one terminal device, in combination with the other recited limitations of the claim

An apparatus as claimed in claim 48, configured to cause a terminal device to:
cause an uplink broadcast transmission from the terminal device to the local area access node, the local area access node included in a plurality of local area access nodes that receive the uplink broadcast transmission, according to the handover trigger related signaling configuration for forwarding at least part of uplink data to the macro cell network node, in combination with the other recited limitations of the claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor Patent Examiner (SPE) Charles Appiah can be reached at 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  








/FRANK E DONADO/
Examiner, Art Unit 2641







/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641